 


113 HR 3758 IH: Second Generation Biofuel Extension Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3758 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2013 
Mr. Peters of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the second generation biofuel producer credit and the special allowance for second generation biofuel plant property. 
 
 
1.Short titleThis Act may be cited as the Second Generation Biofuel Extension Act of 2013. 
2.Extension of second generation biofuel producer credit and special allowance for second generation biofuel plant property 
(a)Second generation biofuel producer creditSubparagraph (J) of section 40(b)(6) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2015. 
(b)Special allowance for second generation biofuel plant property 
(1)ExtensionSubparagraph (D) of section 168(l)(2) of such Code is amended by striking January 1, 2014 and inserting January 1, 2015. 
(2)Conforming amendmentsParagraph (4) of section 168(l) of such Code is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following new subparagraph: 
 
(C)by substituting January 1, 2015 for January 1, 2014 each place it appears therein.. 
(c)Effective date
(1)CreditThe amendment made by subsection (a) shall apply with respect to qualified second generation biofuel production after December 31, 2013.
(2)AllowanceThe amendment made by subsection (b) shall apply with respect to property placed in service after December 31, 2013. 
 
